Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments to Claims 1,7,10,13,15,18,19 in the submission filed 12/16/2021 are acknowledged and accepted.
Amendment to the Abstract is acknowledged and accepted.
Cancellation of Claim 12 is acknowledged and accepted.
In view of the amendments to the Claims, objection to Abstract, Claims, and rejections under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-11,13-20. 

Response to Arguments
Applicant's arguments (Remarks, filed 12/16/2021) have been considered and are persuasive. The objection to Drawings and rejection of Claims 1-11,13-20 are withdrawn.
Allowable Subject Matter
7.	Claims 1-11,13-20(renumbered Claims 1-19) are allowed.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of 
“one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.”.
Claims 2-9 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 10 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a method of displaying an image, the method in combination with limitations in Lines 2-23 of the claim, comprising:
“providing modulated light having a second color to an additional first waveguide; propagating the modulated light having the second color along the additional first waveguide in the first direction to expand the pupil in the first direction; deflecting the modulated light having the second color out of the additional first waveguide into an additional second waveguide; and propagating the modulated light having the second color along the additional second waveguide to expand the pupil in the second direction.”.
Claims 11,13,14 are dependent on Claim 10 and hence are allowable for at least the same reasons Claim 10 is allowable.
Claim 15 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest an apparatus for displaying an image, the apparatus in combination with limitations in Lines 2-21 of the claim, comprising:
“one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.”.
Claims 16-20 are dependent on Claim 15 and hence are allowable for at least the same reasons Claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	







Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JVD
Jyotsna V DabbiExaminer, Art Unit 2872              					1/14/2022

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872